FILED
                                                                                       June 21, 2017
                                                                                       Carla Bender
                                                                                   4th District Appellate
                                    2017 IL App (4th) 150021                             Court, IL

                                          NO. 4-15-0021

                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )       Appeal from
            Plaintiff-Appellee,                             )       Circuit Court of
            v.                                              )       Champaign County
 TRANCE N. MARTIN,                                          )       No. 14CF86
            Defendant-Appellant.                            )
                                                            )       Honorable
                                                            )       Richard P. Klaus,
                                                            )       Judge Presiding.


       JUSTICE KNECHT delivered the judgment of the court, with opinion.
       Presiding Justice Turner and Justice Appleton concurred in the judgment and opinion.

                                            OPINION

¶1             Defendant, Trance N. Martin, appeals his September 2014 conviction of

aggravated driving under the influence (DUI) in violation of section 11-501(d)(1)(H) of the

Illinois Vehicle Code (625 ILCS 5/11-501(d)(1)(H) (West 2014)). On appeal, defendant argues

(1) the trial court committed plain error by admitting improper lay opinion testimony and

(2) defense counsel was ineffective for failing to (a) object to Illinois State Police Trooper Tyler

Vandeventer’s testimony on improper lay opinion grounds and (b) preserve the relevance

objection to Trooper Vandeventer’s testimony in his posttrial motion to reconsider his sentence.

We affirm.
¶2                                    I. BACKGROUND

¶3             In January 2014, defendant was charged by information with aggravated DUI in

violation of section 11-501(d)(1)(H) of the Vehicle Code (625 ILCS 5/11-501(d)(1)(H) (West

2014)). In September 2014, a jury found defendant guilty. In November 2014, the trial court

sentenced defendant to three years in prison. Because defendant does not challenge the

sufficiency of the evidence and our analysis does not require us to consider the totality of the

evidence, we limit our statement of facts to those necessary to resolve defendant’s issues on

appeal.

¶4             At defendant’s September 2014 jury trial, Trooper Vandeventer gave the

following testimony. In January 2014, Trooper Vandeventer was dispatched to a vehicle off the

road on Interstate 74 in Champaign County, Illinois. Upon arriving at the scene, Trooper

Vandeventer discovered a black car in the ditch and two men standing outside the vehicle.

Trooper Vandeventer approached the men, who identified themselves as Trance Martin

(defendant) and Gaston Woodland. Trooper Vandeventer asked if the men were all right, and

they responded they were. Trooper Vandeventer then asked who had been driving the vehicle,

and defendant stated his wife, Virginia Latimore-Martin, had been driving. Defendant explained

his wife accepted a ride from someone on the interstate to get a tow truck. Woodland initially

agreed with this account and stated he had been seated in the back passenger seat. It had snowed

earlier in the day, but Trooper Vandeventer noted there were no footprints in the snow walking

away from the vehicle or walking along the interstate. Trooper Vandeventer also noted a strong

smell of alcohol on defendant’s breath.



                                             -2-
¶5            Trooper Vandeventer returned to his squad car to run a check on defendant’s and

Woodland’s licenses and discovered defendant’s license had been revoked. Trooper Vandeventer

reapproached the men and again asked who had been driving the vehicle. Woodland then

indicated defendant had been driving and he had been sitting in the front passenger seat, not the

back. Illinois State Police Trooper Matthew Hedges then arrived on the scene and took over the

investigation because Trooper Vandeventer had been dispatched to another crash scene. After

establishing the above facts, Trooper Vandeventer gave the following testimony:

                      “Q. And based on your training and experience and

              everything you learned at the scene, obviously Trooper Hedges

              arrested the defendant for driving while license revoked. Who did

              you think was driving?

                      [Defense counsel]: Objection, Your Honor.

                      THE COURT: Overruled.

                      A. I believe [defendant] was driving.

                      Q. How did you come to that conclusion?

                      A. Just his story didn’t seem to make sense to me, and the

              fact that I don’t know why he would send his wife to get help with

              some stranger off the interstate. And it just, with what Mr.

              Woodland said, also the fact that he was actually sitting in the front

              passenger seat, made me not believe [defendant].”

¶6            Trooper Hedges testified to the following facts. When he arrived on the scene, he

observed Trooper Vandeventer talking to two men. Trooper Hedges approached, and Trooper

                                              -3-
Vandeventer indicated he believed defendant had been driving. Trooper Hedges noticed

defendant appeared disoriented, his eyes were red and glassed-over, and his breath smelled of

alcohol. Trooper Hedges asked defendant how many alcoholic beverages he had consumed, and

defendant responded he had consumed “four beers approximately.” Defendant reiterated his

statement his wife had been driving the vehicle and left for help with someone driving down the

interstate. Trooper Hedges administered a field sobriety test, but the test was inconclusive.

Trooper Hedges arrested defendant for driving with a revoked license. Trooper Hedges

transported defendant to the jail and administered the “walk-and-turn” field sobriety test and the

“one-legged stand” field sobriety test, both of which indicated defendant was impaired.

Defendant was then charged with DUI.

¶7             Woodland testified he and defendant had been at a friend’s house on the day of

the accident. Defendant drove Woodland to the friend’s house, and the two stayed there for about

an hour and a half. While they were there, they drank “a lot” of alcoholic beverages, according to

Woodland. They later left the house, and defendant drove. While defendant was driving, he slid

off the road. Woodland stated Virginia Latimore-Martin was not with them on the date of the

accident.

¶8             Defendant testified in his defense and reiterated his statement his wife had been

driving the vehicle and left the scene after the accident to get help. William Grier, who had also

been at the gathering with defendant and Woodland, testified he saw Virginia Latimore-Martin

pick defendant and Woodland up from the house. Virginia Latimore-Martin testified she drove

defendant to the friend’s house on the day of the accident and then picked defendant and

Woodland up later in the evening. She testified she was driving the vehicle when it slid off the

                                              -4-
road. According to Latimore-Martin, defendant and Woodland bickered about how to handle the

situation after the car had slid off the road, so she walked up the road. While she was walking, a

woman stopped and asked if she needed help. Latimore-Martin testified she asked for a ride to a

towing company, and the woman complied with the request. Latimore-Martin testified she called

defendant on his cellular phone when she got to the towing company, and Trooper Vandeventer

answered defendant’s phone and stated defendant had been arrested for DUI. She testified she

did not tell Trooper Vandeventer she had been the driver but, rather, asked what would happen to

her car.

¶9             The jury returned a guilty verdict, and the trial court sentenced defendant to three

years in prison. Defendant timely filed a posttrial motion to reconsider his sentence, which was

denied.

¶ 10           This appeal followed.

¶ 11                                     II. ANALYSIS

¶ 12           On appeal, defendant argues (1) the trial court committed plain error by admitting

improper lay opinion testimony and (2) defense counsel was ineffective for failing to (a) object

to Illinois State Police Trooper Tyler Vandeventer’s testimony on improper lay opinion grounds

and (b) preserve the relevance objection to Trooper Vandeventer’s testimony in his posttrial

motion to reconsider his sentence.

¶ 13                                     A. Plain Error

¶ 14           Defendant concedes he forfeited his argument the trial court erred by overruling

his objection to Trooper Vandeventer’s testimony, but he requests plain-error review, arguing the

evidence at trial was closely balanced. The State maintains the issue is forfeited because the

                                               -5-
testimony was proper lay opinion testimony and any error was harmless. We review a court’s

evidentiary ruling for an abuse of discretion. People v. Lerma, 2016 IL 118496, ¶ 23, 47 N.E.3d
985. “An abuse of discretion occurs only where the trial court’s decision is ‘arbitrary, fanciful, or

unreasonable to the degree that no reasonable person would agree with it.’ ” Id. (quoting People

v. Rivera, 2013 IL 112467, ¶ 37, 986 N.E.2d 634).

¶ 15           Initially, we note the proper inquiry when considering a forfeited claim is whether

plain error occurred, not whether harmless error occurred. People v. Thurow, 203 Ill. 2d 352,

363, 786 N.E.2d 1019, 1025 (2003). The plain-error doctrine permits a reviewing court to bypass

forfeiture rules and consider a clear or obvious error that occurred during the trial. People v.

Shaw, 2016 IL App (4th) 150444, ¶ 69, 52 N.E.3d 728; see also Ill. S. Ct. R. 615(a) (eff. Jan. 1,

1967) (“Plain errors or defects affecting substantial rights may be noticed although they were not

brought to the attention of the trial court.”). The plain-error doctrine may be invoked where the

evidence is closely balanced or where the error deprived the defendant of a fair hearing. People

v. Baker, 341 Ill. App. 3d 1083, 1090, 794 N.E.2d 353, 359 (2003). “As a matter of convention,

our court typically undertakes plain-error analysis by first determining whether error occurred at

all.” People v. Sargent, 239 Ill. 2d 166, 189, 940 N.E.2d 1045, 1059 (2010).

¶ 16           As defendant notes, “[w]hen a party has stated no basis for an objection and the

trial court has [overruled] the objection but provided no reason for its ruling, this court presumes

that the trial court ruled on the grounds of relevancy.” People v. Boston, 2016 IL App (1st)
133497, ¶ 61, 54 N.E.3d 217; see also People v. Potter, 41 Ill. 80, 84 (1866) (“The objection,

however, was general, and we must presume it was intended to apply to its relevancy to the

issue.”). Here, defense counsel stated no basis for the objection, and the trial court stated no basis

                                                -6-
for its ruling. We presume the objection and ruling applied to relevance.

¶ 17            Because we presume the objection related to relevance—not improper lay

opinion—the trial court did not abuse its discretion with respect to defendant’s argument raised

on appeal, i.e., Trooper Vandeventer’s testimony was improper lay opinion testimony. Logically,

a court cannot have abused its discretion where it had no opportunity to exercise such discretion.

Accordingly, defendant’s argument the court erred by allowing improper lay witness testimony

is misplaced. See Shaw, 2016 IL App (4th) 150444, ¶ 63, 52 N.E.3d 728 (“Initially, we note that

the objections advanced by defense counsel at trial were based on relevance rather than improper

lay opinion testimony. Thus, we limit our review of the issue to defendant’s argument related to

relevance.”).

¶ 18            Defense counsel objected to the State’s question of who Trooper Vandeventer

believed was driving. Defendant argues Trooper Vandeventer’s belief defendant was driving was

irrelevant because it did not make this fact of consequence more or less probable. Defendant

further argues Trooper Vandeventer’s testimony was “so prejudicial that [it] outweighed

whatever probative value [it] might have had.” However, defendant’s prejudice argument also

relates to testimony to which defense counsel did not object. As stated, without an objection, the

trial court does not exercise discretion for us to review. We limit our inquiry to whether the trial

court committed plain error by admitting over defense counsel’s objection Trooper

Vandeventer’s testimony he believed defendant was driving.

¶ 19            Evidence is relevant if it has “any tendency to make the existence of any fact that

is of consequence to the determination of the action more probable or less probable than it would

be without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Relevant evidence is generally

                                               -7-
admissible. Ill. R. Evid. 402 (eff. Jan. 1, 2011). However, relevant evidence is inadmissible “if

the prejudicial effect of admitting that evidence substantially outweighs any probative value.”

(Emphasis in original and internal quotation marks omitted.) Shaw, 2016 IL App (4th) 150444,

¶ 63, 52 N.E.3d 728; see also Ill. R. Evid. 403 (eff. Jan. 1, 2011) (relevant evidence is

inadmissible if it is unfairly prejudicial). “In this context, prejudice means ‘an undue tendency to

suggest decision on an improper basis, commonly an emotional one, such as sympathy, hatred,

contempt, or horror.’ ” People v. Eyler, 133 Ill. 2d 173, 218, 549 N.E.2d 268, 288 (1989)

(quoting Michael H. Graham, Cleary and Graham’s Handbook of Illinois Evidence § 403.1 (4th

ed. 1984)).

¶ 20           The State did not respond to defendant’s relevance argument, and defendant

argues the State forfeited any argument to the contrary, citing People v. Williams, 193 Ill. 2d
306, 347, 739 N.E.2d 455, 477 (2000) (“The rules of [forfeiture] are applicable to the State as

well as the defendant in criminal proceedings, and the State may [forfeit] an argument ***.”).

However, the State’s forfeiture in this instance does not prevent us from considering whether the

trial court abused its discretion with respect to relevance. See In re Charles H., 409 Ill. App. 3d
1047, 1055, 950 N.E.2d 710, 716 (2011).

¶ 21           We disagree with defendant’s position. Our review of Trooper Vandeventer’s

testimony shows the question to which defendant objected was asked during a line of questions

about how Trooper Vandeventer investigated the scene and why defendant was placed under

arrest. Testimony about the investigation and circumstances of defendant’s arrest was relevant,

as it was likely to assist the jury in determining whether defendant was driving.

¶ 22           Defendant argues Trooper Vandeventer’s testimony was unfairly prejudicial

                                               -8-
because the jury was likely to believe him due to his role as a state trooper, citing People v.

Crump, 319 Ill. App. 3d 538, 542, 544, 745 N.E.2d 692, 698 (2001). Defendant also makes much

of the fact Trooper Vandeventer’s testimony related to “the only issue for the jury to decide”

(emphasis in original) and complains this testimony “usurped the province of the jury to judge

the credibility of witnesses and decide the facts.” We reject these arguments. Our court recently

stated:

                 “Illinois courts have rejected the so-called ‘ultimate fact’ doctrine,

                 which held that a witness may not express his opinion as to the

                 ultimate issue in a case. Instead, ‘it is now well settled that a

                 witness, whether expert or lay, may provide an opinion on the

                 ultimate issue in a case. [Citation.] This is so because the trier of

                 fact is not required to accept the witness’ conclusion and,

                 therefore, such testimony cannot be said to usurp the province of

                 the jury.’ ” People v. Willett, 2015 IL App (4th) 130702, ¶ 98, 37
N.E.3d 469.

See also Ill. R. Evid. 704 (eff. Jan. 1, 2011) (“Testimony in the form of an opinion or inference

otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by

the trier of fact.”).

¶ 23             The fact defendant was arrested for driving with a revoked license necessarily

means Trooper Vandeventer believed defendant was driving. Put another way, if Trooper

Vandeventer did not believe defendant was driving, Trooper Hedges would not have arrested

defendant. Accordingly, Trooper Vandeventer’s testimony did not encourage the jury to make its

                                                 -9-
decision on an improper basis but, rather, pointed to an obvious inference based upon the facts

already in evidence. We find no unfair prejudice in Trooper Vandeventer’s statement he believed

defendant was driving. We conclude the trial court did not abuse its discretion or commit plain

error by overruling defendant’s objection to Trooper Vandeventer’s testimony, and we honor

defendant’s forfeiture.

¶ 24                             B. Ineffective Assistance of Counsel

¶ 25           Defendant raises two claims of ineffective assistance of counsel: trial counsel was

ineffective for failing to (1) object to Trooper Vandeventer’s testimony on improper lay opinion

grounds and (2) preserve the relevance objection to Trooper Vandeventer’s testimony in his

posttrial motion to reconsider his sentence. The United States Constitution and the Illinois

Constitution guarantee the right to counsel in criminal trials. U.S. Const., amend VI; Ill. Const

1970, art. I, § 8. To prevail on an ineffective assistance of counsel claim, a defendant must

demonstrate (1) counsel’s performance fell below an objective standard of reasonableness and

(2) the deficient performance resulted in prejudice to the defendant such that, but for counsel’s

errors, a different result would have been reached. Strickland v. Washington, 466 U.S. 668, 687

(1984). We recognize a strong presumption counsel’s conduct was reasonable and effective. Id.

at 689. Our supreme court has “made it clear that a reviewing court will be highly deferential to

trial counsel on matters of trial strategy, making every effort to evaluate counsel’s performance

from his perspective at the time, rather than through the lens of hindsight.” People v. Perry, 224
Ill. 2d 312, 344, 864 N.E.2d 196, 216 (2007).




                                                - 10 -
¶ 26                                   1. Lay Opinion Issue

¶ 27           First, defendant argues trial counsel was ineffective for failing to object to

Trooper Vandeventer’s testimony as an improper lay opinion. The State asserts trial counsel was

not ineffective because Trooper Vandeventer’s testimony was proper lay opinion testimony and

the decision not to object was reasonable trial strategy.

¶ 28           Illinois Rule of Evidence 701 (eff. Jan. 1, 2011) states:

                       “If the witness is not testifying as an expert, the witness’

               testimony in the form of opinions or inferences is limited to those

               opinions or inferences which are (a) rationally based on the

               perception of the witness, and (b) helpful to a clear understanding

               of the witness’ testimony or the determination of a fact in issue,

               and (c) not based on scientific, technical, or other specialized

               knowledge within the scope of Rule 702.”

¶ 29           At the outset, we note Trooper Vandeventer’s opinion was rationally based upon

his perceptions of the scene and his conversations with defendant and Woodland, and it was not

based upon specialized knowledge. Defendant primarily rejects the notion Trooper

Vandeventer’s testimony was “helpful to a clear understanding of his testimony” because it

usurped the province of the jury to decide the facts at issue, relying on Crump. In Crump, the

investigating officer was asked at trial, “ ‘Through the course of your investigation, Officer, did

you have reason to believe that the defendant in this case committed this offense?’ ” Crump, 319
Ill. App. 3d at 540, 745 N.E.2d at 695. The officer responded affirmatively. Id. The First District

concluded the testimony was an improper lay opinion and the trial court abused its discretion by

                                               - 11 -
admitting it. Id. at 543-44, 745 N.E.2d at 697-98; but see id. at 545, 745 N.E.2d at 698 (Homer,

P.J., dissenting) (“In this context, I do not think the testimony can be fairly construed as opinion

testimony in the first place.”).

¶ 30            Like the court in People v. Degorski, 2013 IL App (1st) 100580, ¶ 85, 998 N.E.2d
637, which agreed with Presiding Justice Homer’s dissent in Crump, we note Crump predates the

supreme court’s decision in People v. Hanson, 238 Ill. 2d 74, 939 N.E.2d 238 (2010), which we

find instructive. In Hanson, the supreme court drew a line between past and present opinions,

concluding statements of past opinions were not improper lay opinions and were admissible. Id.

at 101, 939 N.E.2d at 254. The testimony at issue was investigating officer Detective Nilles’s

statement, “ ‘Jennifer thinks you did this’ ” and the witness Jennifer’s testimony she in fact made

that statement to Detective Nilles. Id. The defendant argued this testimony was an improper lay

opinion because it implied Detective Nilles believed he was guilty of the crime. Id. The supreme

court held:

                “Detective Nilles did not testify that he believed defendant was

                guilty. Nor did Jennifer testify that she believed defendant was

                guilty. Rather, both Nilles and Jennifer testified to a statement

                which indicated, at the time the statement was made, that Jennifer

                thought defendant had caused the victims’ deaths. At no time was

                any testimony offered as to Jennifer’s present opinion of

                defendant’s guilt or innocence. Thus, while defendant may

                arguably challenge the testimony as to relevance and hearsay

                concerns, we reject defendant’s argument that this testimony

                                               - 12 -
              constituted improper opinion testimony.” Id.

¶ 31          The First District examined Hanson in Degorski. The Degorski court explained

the Hanson court drew a distinction between past and present opinion testimony, concluding

“present opinion testimony is improper” while “previous opinion testimony is permissible.”

Degorski, 2013 IL App (1st) 100580, ¶ 84, 998 N.E.2d 637. Citing People v. Moore, 2012 IL

App (1st) 100857, 964 N.E.2d 1276, the Degorski court concluded the Hanson principle applied

to authority figures’ prior opinions as well as general lay witnesses’, meaning the fact Trooper

Vandeventer is an authority figure is of no import to our Rule 701 analysis. See Degorski, 2013
IL App (1st) 100580, ¶ 80, 998 N.E.2d 637. The Degorski court noted, “ ‘[w]here the testimony

is not a current comment on the defendant’s credibility *** the police accusations may be seen as

a standard interrogation tactic, rather than an improper opinion on [the defendant’s]

credibility.’ ” Id. ¶ 79 (quoting Moore, 2012 IL App (1st) 100857, ¶ 52, 964 N.E.2d 1276). The

Degorski court concluded the officer’s testimony reflecting his prior opinion about the

defendant’s credibility during an interrogation was not improper opinion testimony because it

was a past—not present—opinion. In support, the court stated:

                      “This case[ ] resembles Hanson and [People v.] Chaban

              [2013 IL App (1st) 112588, 994 N.E.2d 1057]. [The officer]

              expressed an opinion regarding defendant’s guilt, but like the

              witnesses in Hanson and Chaban, it was not his present opinion.

              Rather, he testified in the past tense in both his solicited and

              unsolicited testimony: ‘his statement to me was reliable’; ‘I

              believed him, Counsel’; and ‘I told you why I believed it was

                                             - 13 -
               reliable.’ [The officer] was referring to his belief at the time of the

               interrogation, not his belief at the time of trial.” (Emphasis in

               original.) Id. ¶ 78.

We agree with the application of Hanson in Degorski and Moore.

¶ 32           Here, the State’s questions with respect to Trooper Vandeventer’s testimony were

phrased in the past tense. The State asked, “Who did you think was driving?” and “How did you

come to that conclusion?” (Emphases added.) Though Trooper Vandeventer’s answer to the first

question was phrased in the present tense, his answer to the second question clarified the fact he

was testifying about his prior beliefs. Pursuant to the Hanson principle, this testimony was not an

improper lay opinion because it was not offered as a present opinion on defendant’s credibility

but, rather, was a statement of past belief offered to explain the course of investigation, i.e., why

defendant was ultimately arrested. See Hanson, 238 Ill. 2d at 101, 939 N.E.2d at 254 (concluding

testimony of a past opinion is not improper opinion testimony); see also Degorski, 2013 IL App

(1st) 100580, ¶ 84, 998 N.E.2d 637 (noting prior opinions are admissible “on the basis that they

were part of a sequential account of the detective’s [interrogation]” (citing People v. Munoz, 398
Ill. App. 3d 455, 488, 923 N.E.2d 898, 925 (2010))). We conclude Trooper Vandeventer’s

testimony about his past opinion was outside the purview of Rule 701.

¶ 33           “Counsel cannot be considered ineffective for failing to make or pursue what

would have been a meritless objection.” People v. Edwards, 195 Ill. 2d 142, 165, 745 N.E.2d
1212, 1225 (2001). Because we conclude Trooper Vandeventer’s testimony was not barred by

Rule 701, defense counsel cannot have been ineffective for failing to object on Rule 701

grounds.

                                               - 14 -
¶ 34           Even if Trooper Vandeventer’s testimony was barred by Rule 701, defendant was

not prejudiced such that, but for counsel’s failure to object on improper opinion grounds, a

different result would have been reached. See Strickland, 466 U.S. at 687. We recognize the

Strickland prejudice prong does not require merely omitting the tainted evidence and conducting

a sufficiency-of-the-evidence analysis. See People v. Moore, 279 Ill. App. 3d 152, 161, 663
N.E.2d 490, 497-98 (1996) (citing Kyles v. Whitley, 514 U.S. 419, 434 (1995)). “A ‘reasonable

probability’ is defined as ‘a probability sufficient to undermine confidence in the outcome.’ ”

People v. Simpson, 2015 IL 116512, ¶ 35, 25 N.E.3d 601 (quoting Strickland, 466 U.S. at 694).

With this principle in mind, we must still examine the evidence presented at trial to consider

whether Trooper Vandeventer’s statements undermined the outcome of the trial.

¶ 35           We have already determined Trooper Vandeventer’s testimony was not unfairly

prejudicial so as to require its exclusion per Rule 403, chiefly because it was an obvious

inference to be drawn from the evidence; if Trooper Vandeventer believed defendant’s statement

his wife was driving, defendant would not have been arrested. Trooper Vandeventer’s testimony

was not a flagrant statement informing the jury defendant was guilty and it should disregard his

defense; rather, it was a statement of his belief at the time of the incident—a belief which guided

his investigation. Cf. Munoz, 398 Ill. App. 3d at 488-89, 923 N.E.2d at 926 (finding unfair

prejudice where the officer’s lay opinion “invade[d] the province of the jury” by telling it whom

to believe).

¶ 36           Trooper Hedges also testified Trooper Vandeventer indicated he believed

defendant was driving the vehicle, meaning even if defense counsel successfully excluded

Trooper Vandeventer’s testimony on improper opinion grounds, the jury would have nonetheless

                                              - 15 -
heard Trooper Hedges’s testimony about Trooper Vandeventer’s belief defendant was driving.

See Hanson, 238 Ill. 2d at 102, 939 N.E.2d at 255 (out-of-court statements are admissible to

prove something other than the truth of the matter asserted, such as the course of investigation,

state of mind, or effect on the listener). The jury would have also heard Woodland’s testimony

indicating defendant was indeed driving the vehicle. Given the cumulative nature of the evidence

and the context in which the testimony was given, we find no reasonable probability Trooper

Vandeventer’s testimony tainted the jury to the extent a different result would have been reached

had defense counsel successfully moved to exclude the statement. Our confidence in the outcome

is not undermined based on the admission of the allegedly inadmissible testimony.

¶ 37           Though defendant lumps together Trooper Vandeventer’s two statements (i.e.,

(1) he believed defendant was driving and (2) the reasons why) and argues they are unfairly

prejudicial throughout his brief, he does not specifically argue defense counsel was ineffective

for failing to raise an objection to Trooper Vandeventer’s second statement on either relevancy

or unfair prejudice grounds. Nevertheless, we conclude Trooper Vandeventer’s second statement

was not unfairly prejudicial.

¶ 38           As previously stated, the facts of Trooper Vandeventer being an authority figure

and his testimony relating to an ultimate issue of fact are of no import here. Trooper Vandeventer

did not phrase his testimony in such a way as to imply the jury should believe the State’s case as

opposed to defendant’s. Compare Munoz, 398 Ill. App. 3d at 488-89, 923 N.E.2d at 926 (finding

unfair prejudice where the officer’s lay opinion “invade[d] the province of the jury” by telling it

whom to believe), with Hanson, 238 Ill. 2d at 101, 939 N.E.2d at 254 (concluding a statement of

past opinion was not unfairly prejudicial where the testimony explained the course of

                                              - 16 -
investigation and was not a present opinion of the defendant’s guilt or credibility). Trooper

Vandeventer merely stated why he believed defendant was driving, which explained why and

how defendant was investigated and ultimately arrested. His belief was supported by his

observations of the scene and Woodland’s confession. This was not a “human lie detector”

situation (cf. People v. O’Donnell, 2015 IL App (4th) 130358, ¶ 32, 28 N.E.3d 1026), and

Trooper Vandeventer’s testimony did not encourage the jury to base its decision on improper

factors; rather, his testimony encouraged the jury to make its decision based on the evidence.

¶ 39           We conclude this testimony was not unfairly prejudicial, as the probative value in

explaining the course of the investigation and arrest was not substantially outweighed by any

prejudicial effect. See Ill. R. Evid. 403 (eff. Jan. 1, 2011). Despite the fact defendant failed to

clearly assign error to defense counsel with respect to Trooper Vandeventer’s second statement,

we conclude any such argument would have been groundless, and we reject his argument

Trooper Vandeventer’s second statement was unfairly prejudicial.

¶ 40                                  2. Preservation Issue

¶ 41           Defendant next argues trial counsel was ineffective for failing to preserve the

relevance objection to Trooper Vandeventer’s testimony. Having determined the trial court did

not abuse its discretion by ruling the testimony was relevant, the question of whether trial

counsel was ineffective for failing to preserve the issue is moot. We decline to address

defendant’s argument.

¶ 42                                  III. CONCLUSION

¶ 43           We affirm the trial court’s judgment and award the State its $50 statutory

assessment against defendant as costs of this appeal. 55 ILCS 5/4-2002 (West 2014).

                                              - 17 -
¶ 44   Affirmed.




                   - 18 -